Citation Nr: 0834416	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether a timely substantive appeal was filed with regard 
to the issue of entitlement to an earlier effective date 
prior to July 30, 2002, for the assignment of a 30 percent 
disability evaluation for atopic dermatitis.

2.  Whether the decision to discontinue entitlement to a 
total evaluation based on individual unemployability due to 
service-connected disabilities (TDIU) effective from February 
1, 2006, was proper.

3.  Entitlement to a higher initial evaluation for 
posttraumatic stress disorder (PTSD), currently assigned a 30 
percent disability evaluation.

4.  Entitlement to an increased evaluation for an undiagnosed 
neurological syndrome with subjective complaints of urinary 
frequency and urgency, dizziness, and periods of not 
remembering, currently assigned a 10 percent disability 
evaluation.

5.  Entitlement to an increased evaluation for an undiagnosed 
illness with fibromyalgia-like symptoms, currently assigned a 
40 percent disability evaluation.
6.  Entitlement to an increased evaluation for traumatic 
arthritis of the proximal interphalangeal joint of the right 
fifth finger, currently assigned a 10 percent disability 
evaluation.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.  He also had prior service in the United States Army 
Reserve.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2005, November 2005, March 
2006, June 2006, and August 2006 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The Board also notes that the veteran's appeal had originally 
included the issue of entitlement to an increased evaluation 
for atopic dermatitis.  However, during the pendency of the 
appeal, a rating decision dated in February 2005 increased 
the evaluation for that disability to 30 percent effective 
from July 30, 2002.  Applicable law mandates that when a 
veteran seeks an increased evaluation, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  However, in this case, the veteran submitted a 
statement in February 2005 indicating that he agreed with the 
30 percent disability evaluation.  Therefore, the issue of 
entitlement to an increased evaluation for atopic dermatitis 
no longer remains in appellate status, and no further 
consideration is required.
The issues of entitlement to an increased evaluation for 
PTSD, an undiagnosed neurological syndrome, an undiagnosed 
fibromyalgia-like syndrome, and traumatic arthritis of the 
proximal interphalangeal joint of the right fifth finger as 
well as the issue of the propriety of the termination of TDIU 
will be addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO increased the 
veteran's disability evaluation for atopic dermatitis to 30 
percent effective from July 30, 2002.  The veteran was 
notified of that decision in a letter dated on February 11, 
2005.

2.  The RO received the veteran's notice of disagreement in 
February 2005, and a statement of the case was issued of 
which the veteran was notified on March 17, 2006.

3.  The RO did not receive a VA Form 9 or any correspondence 
containing the necessary information prior to May 17, 2006.  
Following the issuance of the March 2006 SOC, the veteran's 
first statement referencing his skin disorder was received on 
June 26, 2006.  

4.  A timely request for an extension of the time limit for 
filing a substantive appeal is not of record.




CONCLUSION OF LAW

The veteran has not submitted a timely substantive appeal 
with regard to the issue of entitlement to an earlier 
effective date prior to July 30, 2002, for the assignment of 
a 30 percent disability evaluation for atopic dermatitis, nor 
has he submitted a timely request for extension of the time 
limit for filing his substantive appeal.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 
20.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

With respect to the veteran's claim for an earlier effective 
date for the assignment of a 30 percent disability evaluation 
for atopic dermatitis, the Board has determined in the 
decision below that the veteran did not submit a timely 
substantive appeal with regard to the rating decision 
currently on appeal.  As such, the Board does not have 
appellate jurisdiction to consider the merits of the claim. 
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2007).  Thus, VA is not required to take any further action 
to assist the claimant. 38 U.S.C.A. § 5103A(a) (West 2002). 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(holding that the statutory and regulatory provisions 
pertaining to VA's duty to notify and assist do not apply to 
a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence).  The veteran was properly notified of the 
jurisdictional problem, and he was afforded the procedural 
safeguards of notice and the opportunity to be heard on the 
question of timeliness.


I.  Earlier Effective Date for the Assignment of a 30 Percent 
Disability Evaluation for Atopic Dermatitis

Applicable law provides that the Board shall not entertain an 
application for review on appeal unless it conforms to the 
law. 38 U.S.C.A. § 7108.  Under VA regulations, an appeal 
consists of a timely filed notice of disagreement (NOD) in 
writing, and after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal. 38 C.F.R. § 
20.200.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal. 38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later. 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  See also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992). Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

In this case, a February 2005 rating decision increased the 
veteran's disability evaluation to 30 percent for atopic 
dermatitis effective from July 30, 2002.  A letter dated on 
February 11, 2005, notified the veteran of that decision.  
The veteran did file a notice of disagreement with the 
February 2005 rating decision that same month, and the RO 
issued an SOC on March 17, 2006.  A letter was sent to the 
veteran on March 17, 2006, along with a copy of the SOC.  In 
pertinent part, the letter stated:

To complete your appeal, you must file a formal 
appeal.  We have enclosed VA Form 9, Appeal to the 
Board of Veteran's Appeals, which you may use to 
complete your appeal.  We will gladly explain the 
form if you have any questions.  Your appeal 
should address the benefit you want, the facts in 
the Statement of the Case with which you disagree, 
and the errors that you believe were made in 
applying the law.  You must file your appeal with 
this office within 60 days from the date of this 
letter, or within the remainder, if any, of the 
one-year period from the date of the letter 
notifying you of the action that you have 
appealed.  If we do not hear from you within this 
period, we will close your case. (emphasis in the 
original).  If you need more time to file your 
appeal, you should request more time before the 
time limit for filing your appeal expires.

The evidence of record does not show that a VA Form 9 or 
other document containing the necessary information was 
submitted within the regulatory time period for formalizing 
the appeal.  In fact, the earliest document of record 
following the issuance of the March 2006 SOC that even 
references the veteran's claim for an earlier effective date 
for a skin disorder was a statement received via facsimile on 
June 26, 2006.  Unfortunately, this document was received 
well after the time limit for filing a substantive appeal, 
which in this case, was May 17, 2006, 60 days after the 
veteran was notified of the March 2006 SOC.
As a result, the RO notified the veteran in an August 2006 
letter that he had not filed a timely substantive appeal.  
The veteran filed a NOD during the same month with respect to 
that determination.  The RO then issued a SOC in March 2006, 
which included all pertinent law and regulations concerning 
the procedures for filing a timely appeal.  The RO also 
provided the veteran an opportunity to submit evidence and 
argument concerning the timeliness of his substantive appeal.  
The veteran then filed a VA Form 9 in February 2007 with 
respect to the issue of the timeliness of his prior 
substantive appeal.  

The Board notes that the letters and determinations were sent 
to the veteran's last known address of record, and none of 
them were returned as undeliverable.  As such, the regularity 
of the mail is presumed.  See, generally, Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) 
(noting that there is a presumption of regularity in the law 
that supports "'the official acts of public officers and, in 
the absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official 
duties.'").  

The Board does acknowledge the veteran's contention that he 
faxed his VA Form 9 and that it was either lost or misplaced.  
He also asserted that a VA employee that wanted nothing to do 
with him had lost his appeal forms.  To resolve situations 
such as this one, there is a presumption of regularity in the 
law to the effect that "[t]he presumption of regularity 
supports the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties."  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (quoting United States v. Chemical Foundation, 
272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with 
regularity in procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the presumption of regularity 
was applied to procedures at the RO level, such as in the 
instant case.  It is clear from these cases that a statement 
of an appellant, standing alone, is not sufficient to rebut 
the presumption of regularity in RO operations.  See Jones v. 
West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 
Vet. App. 62. 64-65 (1992).  Once the presumption of 
regularity has been rebutted by clear evidence, however, the 
burden of proof shifts to the VA to show that the 
administrative procedure was actually complied with.

In order to rebut the presumption of administrative 
regularity in this case, the evidence must show that the 
veteran submitted via facsimile a timely VA Form 9 or that a 
VA employee lost a document.  However, the only evidence of 
record supporting such a finding is the veteran's own 
statements.  To this end, as noted above, the earliest 
receipt of any facsimile was on June 26, 2006, and it was not 
a VA Form 9.  Therefore, the Board finds that there is 
insufficient evidence to rebut the presumption of regularity 
in RO operations.  Accordingly, applying the presumption to 
the instant case, the Board must conclude that the veteran 
did not file a VA Form 9 via facsimile that was lost or 
misplaced.  

Additionally, the Board has considered whether the veteran 
filed a timely request for an extension of the time limit to 
file a substantive appeal.  However, the Board notes that 
prior to the expiration of the period for filing a timely 
substantive appeal, no document was filed by either the 
appellant that can be construed as a timely request for such 
an extension.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, there is no legal entitlement to an extension of 
time, and 38 C.F.R. § 3.109(b) commits the decision to the 
sole discretion of the Secretary.  Corry v. Derwinski, 3 Vet. 
App. 231 (1992).  Specifically, 38 C.F.R. § 3.109(b) requires 
that, where an extension is requested after expiration of a 
time limit, the required action must be taken concurrent with 
or prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  
However, the Board also notes that VA regulations 
specifically state that a request for an extension of the 60-
day period for filing a substantive appeal must be in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal.  See 38 C.F.R. § 20.303.

With regard to the issues of whether the language of 38 
C.F.R. § 3.109(b) conflicts with that of 38 C.F.R. § 20.303, 
and, if so, which of these regulations should control, 38 
C.F.R. § 20.303 applies specifically to the filing of a 
substantive appeal and the two regulations do not conflict; 
rather, one is general and the other specific.  This so 
because of a familiar tool of statutory construction, i.e., 
the "principle that a more specific statute will be given 
precedence over a more general one. . . ."  Roy v. Brown, 5 
Vet. App. 554, 556-557 (1993), citing Busic v. United States, 
446 U.S. 398, 404 (1980); Preiser v. Rodriquez, 411 U.S. 475, 
489-90 (1973).  Significantly, 38 C.F.R. § 20.303 takes 
precedence, and a contrary view as to a regulatory scheme 
promulgated under statutory authority would make no sense.

In this case, as previously noted, the veteran did not 
specifically request an extension of the time limit in any of 
his submissions.  In fact, the veteran has never asserted 
that he requested such an extension.  Therefore, the Board 
finds that the veteran did not submit a timely request for an 
extension of the time limit for filing a substantive appeal.

In conclusion, the record shows that the veteran did not file 
a timely substantive appeal.  Furthermore, the record does 
not reflect that the veteran made a timely request for an 
extension of the time limit for filing his substantive 
appeal.  See 38 C.F.R. § 20.303.  There is simply is no legal 
authority to permit the Board to find the veteran's 
substantive appeal timely in this case.  Accordingly, the 
Board is currently without jurisdiction to consider his 
claim, and the appeal is dismissed.  


ORDER

The appeal for entitlement to an earlier effective date prior 
to July 30, 2002, for the assignment of a 30 percent 
disability evaluation for atopic dermatitis is dismissed.




REMAND

Reasons for Remand:  To provide the veteran proper notice, to 
afford him VA examinations, to provide him a pertinent 
regulation, and to allow for the initial consideration of 
additional evidence by the RO.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been notified of the law in connection with his claims for an 
increased evaluation for an undiagnosed neurological syndrome 
and for an undiagnosed illness with fibromyalgia-like 
symptoms.  In this regard, the Board notes that the record 
does not include a letter sent in connection with those 
claims that discusses the duty to notify and to assist.  As 
such, he has not been informed of the evidence necessary to 
substantiate the claims for an increased evaluation for an 
undiagnosed neurological syndrome and for an undiagnosed 
illness with fibromyalgia-like symptoms, nor has he been 
advised of the division of responsibilities in obtaining such 
evidence.  The Court has indicated that such specific notice 
is required to comply with the law.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Moreover, during the pendency of this appeal, the Court 
issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which held that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  However, in this case, the Board notes that the 
veteran has not been adequately provided such notice in 
connection with his claims for an increased evaluation, and 
thus, the case must also be remanded for proper notice 
pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In addition, the Board notes that the veteran was afforded a 
VA examination in March 2006 in connection with his claim for 
an increased evaluation for traumatic arthritis of the 
proximal interphalangeal joint of the right fifth finger.  
However, the examiner specifically indicated that the claims 
file was not available.  Applicable regulations state that it 
is essential that, both in the examination and evaluation, 
each disability be viewed in relation to its history.  See 38 
C.F.R. § 4.1.  In this regard, medical examinations generally 
should "take into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one."  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 
(2002); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must 
review a claimant's prior medical records when such a review 
is necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions).  Therefore, the Board finds that a more recent 
VA examination is in order in this case for the purpose of 
ascertaining the severity and manifestations of the veteran's 
service-connected traumatic arthritis of the proximal 
interphalangeal joint of the right fifth finger.

Additionally, the Board notes that the veteran was afforded 
VA mental and PTSD examinations in November 1994, August 
1999, May 2001, and October 2004.  A September 2005 rating 
decision thereafter granted service connection for PTSD and 
assigned a 30 percent disability evaluation effective from 
June 3, 1994.  The veteran appealed that decision seeking a 
higher initial evaluation, and he has not been afforded 
another VA examination in connection with that claim.  As 
such, it has been fours years since his last examination.  

The Board also notes that prior to the September 2005 rating 
decision granting service connection for PTSD, the veteran 
was separately service-connected for major depression without 
psychotic symptoms and adjustment disorder with mixed anxiety 
and depression.  He was assigned a 30 percent disability 
evaluation for that disorder.  Following the grant of service 
connection for PTSD, the RO combined the disorders and 
recharacterized the veteran's service-connected psychiatric 
disability as PTSD with major depression and adjustment 
disorder with mixed anxiety and depression.  The 30 percent 
disability evaluation was assigned to contemplate all of 
these psychiatric disorders.  However, as noted above, the 
veteran was not afforded a subsequent VA examination, and as 
such, the most recent examination reports do not contemplate 
the combined effect of all of his service-connected 
psychiatric disorders.  Indeed, the veteran was actually 
afforded two separate VA examinations in October 2004.  One 
was a VA mental examination during which the examiner 
diagnosed him with major depression, attention deficit 
disorder, adjustment disorder, and probable dysthymia and 
found that he did not have a formal diagnosis of PTSD.   The 
other one was a VA PTSD VA examination.  

The Board further notes that the veteran submitted a 
statement in December 2005 contending that his PTSD was 
affecting his work performance, and he included e-mail 
messages exchanged between himself and his supervisor to 
substantiate the claim.  The Board notes that the rating 
criteria under which PTSD is evaluated specifically 
contemplates social and occupational impairment.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, the 
Board finds that a VA examination is necessary to assess the 
current severity and manifestations of the veteran's service-
connected PTSD with major depression and adjustment disorder 
with mixed anxiety and depression.

In addition, the appellant has not been provided with the all 
of the laws and regulations pertinent to the issue of whether 
the decision to discontinue entitlement to a total evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU) effective from February 1, 2006, was 
proper.  In particular, the Board notes that the March 2006 
statement of the case (SOC) and August 2006 supplemental 
statement of the case (SSOC) did not contain 38 C.F.R. § 
3.343.

Lastly, the Board observes that additional evidence has been 
received, namely a newspaper article and a lay statement, 
which were not previously considered by the RO.  A 
supplemental statement of the case (SSOC) was not issued, and 
the veteran did not submit a waiver of the RO's initial 
consideration of the evidence.  As such, the additional 
evidence must be referred to the RO for review and 
preparation of a SSOC, if a grant of the benefit sought is 
not made.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for an increased evaluation.  
The letter should (1) inform him of the 
information and evidence that is 
necessary to substantiate the claims; 
(2) inform him about the information 
and evidence that VA will seek to 
provide; and, (3) inform him about the 
information and evidence he is expected 
to provide.

In addition, the letter should tell the 
claimant to provide medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life.  If the Diagnostic Code under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the RO should provide at 
least general notice of that 
requirement to the claimant.  
Additionally, the claimant must be 
notified that, should an increase in 
disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.  The notice must also 
provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected traumatic arthritis of the 
proximal interphalangeal joint of the 
right fifth finger.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the 
veteran's service-connected traumatic 
arthritis of the proximal 
interphalangeal joint of the right 
fifth finger.  The examiner should 
report all signs and symptoms necessary 
for rating the veteran's disability 
under the rating criteria.  The 
presence of objective evidence of pain, 
excess fatigability, incoordination, 
and weakness should also be noted, as 
should any additional disability due to 
these factors.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2007), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  The veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his PTSD 
with major depression and adjustment 
disorder with mixed anxiety and 
depression.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected PTSD with major depression 
and adjustment disorder with mixed 
anxiety and depression.  The examiner 
should also report all signs and 
symptoms necessary for rating the 
veteran's service-connected psychiatric 
disorder under the General Rating 
Formula for Mental Disorders.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2007), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review. 

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  The SSOC should set 
forth all applicable laws and 
regulations pertaining to each issue, 
including 38 C.F.R. § 3.343.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


